DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on July 13, 2021, amended claims 1, 2, 4, 7, 8, 10, 12, 14, 15, 18 and 20 are entered.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are all within at least one of the four categories.
The independent claims recite:
generate a gait feature using the received gait or balance information, and generate a trend of the gait feature over time; and 
detect a HF status of the patient using the generated trend of the gait feature. 
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).

The above claim limitations constitute an abstract idea that is part of the Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
The claimed steps of generating and detecting can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data input/output that is well-understood, routine and previously known to the industry.  For example, dependent claims 7-10 and 17-19 recite steps that include determining a mathematical relationship of the data. See para [0087].  A narrow abstract idea is still an abstract idea.
The remaining dependent claims recite equipment such as sensors that are well-understood, routine and previously known to the industry.  An abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-20 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for generating and detecting merely invoke a computer as a tool.
The data-gathering step (receive) does not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for generating and detecting. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide an HF status such as those disclosed at [0042] and [0043] of the specification. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for generating and detecting. The claims do not apply the obtained HF status to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: a gait analyzer circuit; HF detector circuit; and motion sensor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s Background in the specification; 
Applicant’s specification (para [0095]-[0097] and Fig. 8) which discloses that the computer components are configured to perform the generic computer functions (e.g. generating and detecting) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and 
the non-patent literature of record in the application discloses a generic motion sensor and computer components.  
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0303508 A1 to Plotnik-Peleg.

a gait analyzer circuit configured to receive gait or balance information of a patient during locomotion, to generate a gait feature using the received gait or balance information (para [0193]), and to generate a trend of the gait feature over time (in light of the specification at, for example, para [0042]-[0043], the claimed “gait feature” includes changes in activity; change in gait; length of time with limited motion as disclosed in [0275]-[0276]; the signal analysis identifies a direction (i.e. trend) of the data; see also “Optionally or alternatively, incipit freezing of gait is identified using changes in gait parameters” Abstract; a change in data from one time period to another is enough to determine a trend (i.e. a direction) ); and 
a HF detector circuit configured to detect a HF status of the patient using the generated trend of the gait feature (in light of the specification at, for example, para [0042]-[0043], the claimed “HF status” includes “unbalanced posture, changes in gait pattern, restrained range of motion, or decreased intensity or duration of physical activities. Reduced walking capacity and decreased walking speed can be associated with adverse health-related events such as falls disability, hospitalization for HF, and all-cause Mortality and morbidity in older people.”; Freezing of Gait (FOG) includes changes in gait pattern, restrained range of motion, or decreased intensity or duration of physical activities, Reduced walking capacity and/or decreased walking speed para [0004], [0155])

As to claim 6, Plotnik-Peleg discloses the system of claim 1, wherein the gait feature includes a gait pattern indicative of a degree of continuity or an inter-limb coordination during locomotion (In light of the specification at for example para [0080], “a gait pattern indicative of a degree of continuity” includes measures of variability, consistency rhythm [0275]; regarding “inter-limb coordination” para [0277] discloses “A symmetry ratio is optionally calculated based on the difference between acceleration of the right and left sensors during the no obstacle condition.” )

As to claim 11, Plotnik-Peleg discloses the system of claim 1, comprising an implantable medical device (IMD) that includes one or more of the gait analyzer circuit or the HF detector circuit (para [0228]).

Claims 1-5, 9, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0293729 A1 to Movva.
As to claims 1 and 14, Movva discloses a system/method for monitoring heart failure (HF) status of a patient, the system comprising: 
a gait analyzer circuit configured to receive gait or balance information of a patient during locomotion (processing unit receives data from sensors [0050]-[0051]), to generate a gait feature using the received gait or balance information (“The Sensor can make deductions on the activity and posture of the patient (e.g., sleeping, sitting, reclining, prone, supine, walking, running, shuffling, and/or falling).”  [0053]), and to generate a trend of the gait feature over time (in light of the specification at, for example, para [0042]-[0043], the claimed “gait feature” includes changes in activity; change in gait; length of time with limited motion as disclosed in [0060]; a change in data from one time period to another is enough to determine a trend (i.e. a direction); see also “if the person is degrading” in [0060]); and 
a HF detector circuit configured to detect a HF status of the patient using the generated trend of the gait feature (in light of the specification at, for example, para [0042]-[0043], the claimed “HF status” includes “unbalanced posture, changes in gait pattern, restrained range of motion, or decreased intensity or duration of physical activities. Reduced walking capacity and decreased walking speed can be associated with adverse health-related events such as falls disability, hospitalization for HF, and all-cause Mortality and morbidity in older people.”; para [0060] discloses “deduce from the data such as change in gait, number of steps taken, amount of activity, etc., if the person is degrading; e) deduce if the person has fallen by applying an algorithm to the sensor accelerometer data, room/area the person is in, position of the person now (e.g., supine, prone, reclining, etc.), and length of time with limited motion, repeated motions to achieve a standing position, crawling motions, and if body position is appropriate normally for the room/area person is now in.”)

As to claims 2 and 15, Movva discloses the system/method of claim 1/14, comprising: a motion sensor coupled to the gait analyzer circuit and configured to sense the gait or balance information of the patient (para [0050]); and at least one physiologic sensor configured to sense physiologic information 

As to claim 3, Movva discloses the system of claim 2, comprising an ambulatory device that includes the motion sensor, the gait analyzer circuit, and the HF detector circuit, wherein the motion sensor includes at least one of: an accelerometer; a gyroscope; a magnetometer; an inclinometer; a goniometer; an electromagnetic tracking system; a global positioning system sensor; a force sensor; a strain gauge sensor; an electromyography sensor; or a camera configured to record an image or video of patient motion (para [0050]).

As to claim 4, Movva discloses the system of claim 2, comprising an ambulatory device that includes the gait analyzer circuit and the HF detector circuit, wherein the motion sensor is incorporated in a mobile device communicatively coupled to the ambulatory device (para [0051], [0056]).

As to claims 5 and 15, Movva discloses the system/method of claim 1/14, wherein the gait feature includes one or more of velocity; time to peak velocity; stride length; stride width; swing time; single limb support time; double limb stance; gait autonomy; cadence; foot-hip angle; or trunk-pelvis rotation angle ([0060] “changes in activity pattern” “change in gait, number of steps taken, amount of activity” describe gait autonomy or cadence).

As to claim 9, Movva further discloses the system of claim 1, wherein the gait analyzer circuit is configured to identify one or more gait phases within a gait cycle, and to generate the gait feature using the received gait or balance information during the identified one or more gait phases (“gait phases” interpreted as including “combination of the functional activity type (e.g., walking, … standing …)” [0054]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Plotnik-Peleg in view of US 8,744,587 B2 to Miesel.  Plotnik-Peleg discloses the system/method of claim 1/14.  Plotnik-Peleg does not teach a therapy circuit configured to initiate or adjust a HF therapy in accordance with the detected HF status.  Miesel teaches a therapy circuit configured to initiate or adjust a HF therapy in accordance with the detected HF status (col 3, ln 29-38 & 56-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the therapy circuit of Miesel with the freeze-of-gait (HF) analysis in Plotnik-Peleg for the advantages disclosed at col 4, ln 39-56 of Miesel.
Examiner Comment on Prior Art
The prior art does not teach or suggest claims 7, 8, 10, 12 and 17-19.  However, the claims are ineligible for patenting as explained above.
Response to Arguments
Applicant’s arguments, filed July 13, 2021, with respect to the rejection under 35 USC 102 have been fully considered.  The rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2017/0293729 A1 and US 2014/0303508 A1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The article by Shi et al discloses implantable medical devices with a processor and accelerometer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244.  The examiner can normally be reached on M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. McCrosky/             Primary Examiner, Art Unit 3791